Case 17-13171-SDM        Doc 45    Filed 10/30/18 Entered 10/30/18 14:18:16              Desc Main
                                   Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERNDISTRICT OF MISSISSIPPI

       RE:    CHRISTINE HUGGINS                                              CASE NO. 17-13171
              DEBTOR                                                         CHAPTER 13

                        MOTION TO SUSPEND PLAN PAYMENTS

       Comes now, the above named Debtor and file this Motion to Suspend her Chapter 13 Plan

Payments for 30 (thirty) days commencing November 1, 2018 showing the court as follows:

       1.     That Debtor filed her Chapter 13 on August 25, 2017.

       2.     Debtor would show that she has currently been laid off work but is actively seeking

              employment. Debtor would show that she does not have enough money to cover her

              payments and all her other living expenses.

       3.     Debtor would further request that any current delinquency be amortized over the

              remaining life of the Plan.

       4.     There are no mortgage payments being paid through the Plan.

       5.     That all funds, if any, paid in during the suspension period be returned to Debtor.

       Wherefore, the Debtor respectfully request that she be given a suspension for 30 (thirty) days

commencing November 1, 2018.

                                                     Respectfully submitted,
                                                     CHRISTINE HUGGINS

                                                     BY:/s/William C. Cunningham
                                                     WILLIAM C. CUNNINGHAM
                                                     Attorney for Debtor
                                                     P.O. Box 624
                                                     Columbus, MS 39703
                                                     Phone: (662) 329-2455
                                                     MSB# 7964
Case 17-13171-SDM        Doc 45    Filed 10/30/18 Entered 10/30/18 14:18:16              Desc Main
                                   Document     Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, WILIAM C. CUNNINGHAM, Attorney for the Debtor, do hereby certify that I have this
day mailed, by United States mail, postage prepaid, or sent via the Court’s ECF system by electronic
mail, a true and correct copy of the above and foregoing Motion to Suspend Chapter 13 Plan
Payments to the following:

Chapter 13 Trustee Terre Vardaman – VARDMAN13ECF@gmail.com
The Office of the U.S. Trustee – USTRegion.05.AB.ECF@usdoj.gov
And the Attached List of Creditors.

       SO CERTIFIED: October 30, 2018



                                                       /s/William C. Cunningham
                                                        WILLIAM C. CUNNINGHAM
                                                        Attorney for Debtor


WILLIAM C. CUNNINGHAM
ATTORNEY AT LAW
817 2nd Ave. North
Post Office Box 624
Columbus, MS 39703
(662) 329-2455
MS Bar No: 7964
